Citation Nr: 0733322	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

3.  Entitlement to a compensable rating for bilateral pes 
planus.

4.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).

5.  Entitlement to service connection for pathology causing 
shortness of breath.

6.  Entitlement to service connection for pathology causing 
fever.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1997 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

The issues of a lower back disability, migraine headaches, 
and shortness of breath are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows mild bilateral pes planus.

2.  The veteran is not currently diagnosed with a psychiatric 
disability.

3.  The veteran has not been diagnosed with any disability to 
account for her in-service treatments for periodic fevers.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 
(2007).

2.  Criteria for service connection for a psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

3.  Criteria for service connection for a disability that 
causes fevers have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's pes planus is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, DC 5276.  A noncompensable rating is 
assigned for mild pes planus where symptoms are relieved by a 
built-up shoe, or arch support; a 10 percent rating is 
assigned for moderate pes planus where the weight-bearing 
line is over or medial to the great toe, with inward bowing 
of the tendo achillis, and with pain on manipulation and use 
of the feet; and a 30 percent rating is assigned for severe 
bilateral pes planus where there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

At a VA examination in December 2002, the veteran's posture 
and gait were noted to be normal.  The examiner indicated 
that the veteran had pes planus with no apparent area of 
sensitivity.  He found no pain at rest or upon manipulation, 
and he opined that the veteran had no apparent functional 
impairment as a result of her pes planus.  The examiner 
diagnosed the veteran with mild pes planus.

No additional evidence has been presented showing ongoing 
treatment of the veteran's pes planus; and the veteran's 
claims file is void of any medical evidence showing moderate 
pes planus.  As such, the criteria for a compensable rating 
for pes planus have not been met, and the veteran's claim is 
therefore denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Psychiatric disability

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran initially filed a claim for PTSD/depression 
secondary to sexual assault.

Service medical records demonstrate that the veteran was 
treated for an adjustment disorder while hospitalized in 
April 2000 after cutting her wrist while intoxicated in an 
apparent suicide attempt.  The veteran reported that she had 
been feeling quite sad about her miscarriage, and she did not 
like battalion life.  The doctor assessed her with an 
adjustment disorder and PTSD.  

Prior to her discharge from service, the veteran underwent a 
VA psychiatric examination in December 2002.  The examiner 
noted that the veteran had had some problems with depression 
and anxiety that had largely resolved.  The veteran reported 
being beaten by her father as a child, which the examiner 
opined could have served as a traumatic stressor.  However, 
the only military stressor reported by the veteran was that 
while on a date, she and her date got intoxicated and he 
tried to have sex with her while she was asleep.  She woke up 
and told him to get away from her, and there was no 
additional incident.  The examiner noted that the veteran had 
not been raped or threatened; and he remarked that the 
veteran's level of traumatic stress exposure was very low.  

The examiner opined that the veteran did not meet the 
criteria for PTSD, as she had not been raped, threatened, or 
put in a life-threatening situation.  While the veteran had 
been in an uncomfortable situation, she dealt with it.  

The examiner acknowledged that the veteran had past problems 
with anxiety and depression, which were a cumulative problem 
that was associated with family problems, a miscarriage, and 
some work difficulties; however, the examiner found that the 
veteran's psychosocial functioning and quality of life were 
quite good, and he noted that she was doing well without any 
significant problems.  The examiner opined that the veteran 
did not have a current mood disorder, anxiety disorder, 
somatic disorder, or personality disorder.  The veteran was 
diagnosed with an adjustment disorder with mixed emotional 
features, but the examiner indicated that it had resolved.

The veteran's claims file is void of any post service 
evidence showing psychiatric treatment, or a diagnosis of a 
psychiatric disability.  As such, the evidence fails to show 
that the veteran has a current psychiatric disability; and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for a psychiatric disability is denied. 

Pathology causing fever

The veteran filed a claim for service connection for fevers.

Service medical records confirm that the veteran had fevers 
on a number of occasions, and was noted in February 2001 to 
have off/on low-grade fevers.  The veteran's higher fevers 
were associated with viruses, such as in July 2001 when the 
veteran was diagnosed with a viral flu syndrome.  

The veteran did not have a fever at her examination in 
December 2002, and she has not been diagnosed with any 
disease or disability that would account for recurrent 
fevers.

The veteran's claims file is also void of any post-service 
medical treatment records showing treatment of any fevers.

As such, the evidence fails to show a present disability to 
account for fevers, therefore the criteria for service 
connection have not been met, and the veteran's claim is 
denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in January 2005, which informed the veteran of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

Service medical records have been obtained, and the veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but she failed to appear.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral pes planus is denied.

Service connection for a psychiatric disability, to include 
PTSD, is denied.

Service connection for pathology causing fever is denied.


REMAND

In her substantive appeal, the veteran indicated that she had 
been seeking additional treatment for her back and for her 
migraine headaches.  However, it does not appear that these 
treatment records have ever been associated with the 
veteran's claims file.  Additionally, in an October 2004 
letter, the veteran's chiropractor indicated that the 
veteran's back condition had been aggravated by her giving 
birth and by the raising of her child.  The chiropractor 
opined that pain from muscle spasms had limited the veteran's 
ability to move, bend, or twist. 

The last VA examination provided to the veteran was dated in 
December 2002, and is now almost five years old.  Given the 
chiropractor's statements regarding the worsening of the 
veteran's back symptoms, a new examination is needed to 
evaluate the present condition of the veteran's disability. 

The veteran also asserted in her substantive appeal that her 
doctor had reported that her headaches were causing 
incapacitating episodes, and that the VA examiner had 
misreported her statement regarding the frequency of her 
headaches.  Given that the last examination is nearly five 
years old, a new examination is needed to evaluate the 
frequency and severity of the veteran's headaches.

The veteran has also asserted that she has shortness of 
breath, which she believes is part of a cardiac condition; 
and she indicated in her notice of disagreement that she had 
been seeing a cardio specialist.  However, no records have 
been obtained from this doctor.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records for 
the veteran.

2.  Contact the veteran and obtain the 
names and addresses of any private medical 
providers, including Lesa Amato, that she 
is seeing for treatment of her back, her 
migraine headaches, or her cardiac 
condition; obtain the appropriate releases 
to acquire the private treatment records; 
then attempt to acquire copies of the 
treatment records.

3.  Schedule the veteran for VA 
examinations to evaluate her service-
connected migraine headaches and lower 
back.  The examiner should be provided 
with the veteran's claims file and should 
be asked to fully review it in connection 
with the examination.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a) determine whether the veteran continues 
to have prostrating attacks of migraine 
headaches, and if so, how often she has 
them.  If it is determined that the 
veteran has frequent prostrating attacks, 
the examiner should opine whether the 
attacks are productive of severe economic 
inadaptability;

b)  provide the results of range of motion 
testing for the veteran's lumbar spine;

c) comment on whether the veteran's 
degenerative disc disease has caused 
incapacitating episodes that have required 
prescribed bed rest; and, if so, indicate 
the duration and frequency of the 
incapacitating episodes;

d) report any objective neurologic 
symptoms which are related to the 
veteran's degenerative disc disease in her 
lumbar spine.

4.  If the veteran's treatment records show 
a disability manifested by symptoms such as 
shortness of breath, schedule the veteran 
for a VA examination to determine whether 
it is as likely as not that the diagnosed 
disability was either caused by or began 
during the veteran's military service.

5.  After the development of the claims has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


